Exhibit 10.2

AMENDED AND RESTATED OMNIBUS AGREEMENT

This Amended and Restated Omnibus Agreement (“Agreement”) is entered into on,
and effective as of, July 1, 2014, among Valero Energy Corporation, a Delaware
corporation (“Valero”), Valero Marketing and Supply Company, a Delaware
corporation (“VMSC”), Valero Terminaling and Distribution Company, a Delaware
corporation (“VTDC”), The Premcor Refining Group Inc., a Delaware corporation
(“Premcor Refining”), The Premcor Pipeline Co., a Delaware corporation (“Premcor
Pipeline”), Valero Energy Partners LP, a Delaware limited partnership (the
“Partnership”), Valero Energy Partners GP LLC, a Delaware limited liability
company (the “General Partner”), Valero Partners Operating Co. LLC, a Delaware
limited liability company (“OLLC”), Valero Partners EP, LLC, a Delaware limited
liability company, Valero Partners Lucas, LLC, a Delaware limited liability
company, Valero Partners Memphis, LLC, a Delaware limited liability company,
Valero Partners North Texas, LLC, a Delaware limited liability company, Valero
Partners South Texas, LLC, a Delaware limited liability company, and Valero
Partners Wynnewood, LLC, a Delaware limited liability company.

RECITALS

1. Certain of the Parties executed that certain Omnibus Agreement dated
December 16, 2013 (the “Original Agreement”).

2. The Parties desired by their execution of the Original Agreement to evidence
their understanding, as more fully set forth in Article 2, with respect to
certain indemnification obligations of the Parties to each other.

3. The Parties desired by their execution of the Original Agreement to evidence
their understanding, as more fully set forth in Article 3, with respect to the
amount to be paid by the Partnership for the centralized general and
administrative services to be performed by Valero and its Affiliates (including
the General Partner) for and on behalf of the Partnership Group.

4. The Parties desired by their execution of the Original Agreement to evidence
their understanding, as more fully set forth in Article 4, with respect to the
Partnership Group’s right of first offer with respect to the ROFO Assets (as
defined herein).

5. The Parties desired by their execution of the Original Agreement to evidence
their understanding, as more fully set forth in Article 5, with respect to
Valero’s right of first refusal with respect to certain ROFR Assets (as defined
herein).

6. The Parties desired by their execution of the Original Agreement to evidence
their understanding, as more fully set forth in Article 6, with respect to the
granting of a license from Valero to the Partnership Group.

7. The Parties desired by their execution of the Original Agreement to evidence
their understanding, as more fully set forth in Article 7, with respect to
certain projects to be undertaken by the Partnership and the prepayment by VTDC
of certain amounts relating to such projects.



--------------------------------------------------------------------------------

8. The Parties now desire to amend and restate the Original Agreement to allow
for, among other things, the application of certain terms hereof to additional
assets that the Partnership Group is acquiring from the Valero Entities.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

Definitions

1.1 Definitions. As used in this Agreement (including the Recitals, which are
incorporated herein for all purposes) the following terms shall have the
meanings set forth below:

“Acquisition Proposal” is defined in Section 5.2.

“Administrative Fee” is defined in Section 3.2(a).

“Affiliate” is defined in the Partnership Agreement.

“Assets” means all pipelines, storage tanks, vehicles, truck racks, terminal
facilities, offices and related equipment, real estate, contracts and other
assets, or portions thereof, conveyed, contributed or otherwise Transferred or
intended to be conveyed, contributed or otherwise Transferred pursuant to a
Transaction Agreement to any Group Member (including for the avoidance of doubt,
any such assets transferred by way of transfer of ownership interests in an
entity owning such assets); provided, however, that any of such assets that are
Transferred from any Group Member to a Valero Entity pursuant to Article 5 or
otherwise shall no longer be an “Asset” from and after such Transfer.

“Business Day” means each calendar day other than a Saturday, Sunday or a day
that is an official holiday in the State of Texas.

“Closing Date” means, with respect to a Transaction Agreement or any Assets
Transferred pursuant to such Transaction Agreement, the applicable closing date
set forth under the caption “Closing Date” on Schedule H, with effect as of
12:01 a.m., San Antonio, Texas time unless otherwise indicated.

“Conflicts Committee” is defined in the Partnership Agreement.

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the

 

2



--------------------------------------------------------------------------------

foregoing. Confidential Information includes such information as may be
contained in or embodied by documents, substances, engineering and laboratory
notebooks, reports, data, specifications, computer source code and object code,
flow charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (A) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (B) has been furnished or
made known to the receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the receiving Party
to involve a breach of the third party’s obligations to a Party or (C) was
developed independently of information furnished or made available to the
receiving Party as contemplated under this Agreement. With respect to a
Transaction Agreement or any Assets Transferred pursuant to such Transaction
Agreement, from and after the Closing Date, Confidential Information disclosed
by the transferring Party that relates to the Assets that were transferred to
the transferee Party shall become, and be treated as, Confidential Information
of the transferee Party disclosed to the transferring Party.

“Covered Environmental Losses” is defined in Section 2.1(a).

“Covered Right-of-Way Losses” is defined in Section 2.2.

“Disposition Notice” is defined in Section 5.2.

“Environmental Deductible” is defined in Section 2.5(a).

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to pollution or protection of human health, natural
resources, wildlife and the environment or workplace health or safety including
the federal Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended, 42 U.S.C. §§9601 et seq., the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. §§6901 et seq., the Clean Air Act,
as amended, 42 U.S.C. §§7401 et seq., the Federal Water Pollution Control Act,
as amended, 33 U.S.C. §§1251 et seq., the Toxic Substances Control Act, as
amended, 15 U.S.C. §§2601 et seq., the Oil Pollution Act of 1990, 33 U.S.C.
§§2701 et seq., the Safe Drinking Water Act of 1974, as amended, 42 U.S.C.
§§300f et seq., the Hazardous Materials Transportation Act of 1994, as amended,
49 U.S.C. §§ 5101 et seq., the Pipeline Safety Improvement Act of 2002, 49
U.S.C. §§60101 et seq., and other environmental conservation and protection laws
and the Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et seq, and
the regulations promulgated pursuant thereto, and any state or local
counterparts, each as amended from time to time.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.

 

3



--------------------------------------------------------------------------------

“First ROFR Acceptance Deadline” is defined in Section 5.2.

“General and Administrative Services” is defined in Section 3.1

“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

“Group Member” is defined in the Partnership Agreement.

“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid, or any combination thereof, that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including any hazardous
substance as defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, and including asbestos and
lead-containing paints or coatings, and (b) petroleum, oil, gasoline, natural
gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel, and other refined
petroleum hydrocarbons.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Identification Deadline” means, with respect to a Transaction Agreement or any
Assets Transferred pursuant to such Transaction Agreement, the applicable date
set forth under the caption “Identification Deadline” on Schedule H.

“Indemnified Party” means the Person entitled to indemnification in accordance
with Article 2.

“Indemnifying Party” means the Party from whom indemnification may be sought in
accordance with Article 2.

“Interest Rate” means the lesser of (i) two percent (2%) over the one month
London Interbank Offered Rate (LIBOR) prevailing during the period in question,
and (ii) the maximum rate permitted by applicable law.

“Limited Partner” is defined in the Partnership Agreement.

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including
court costs and reasonable attorney’s and expert’s fees) of any and every kind
or character, known or unknown, fixed or contingent.

“Offer Price” is defined in Section 5.2.

 

4



--------------------------------------------------------------------------------

“Original Agreement” is defined in the recitals to this Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 16, 2013, as the
same may be amended from time to time.

“Partnership Change of Control” means Valero ceases to control, directly or
indirectly, the general partner of the Partnership. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of the general
partner of the Partnership, whether through ownership of voting securities, by
contract, or otherwise.

“Partnership Group” is defined in the Partnership Agreement.

“Partnership Interest” is defined in the Partnership Agreement.

“Party” means a signatory to this Agreement, and “Parties” means all of the
signatories to this Agreement.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Prefunded Projects” is defined in Article 7.

“Proposed Transaction” is defined in Section 4.2(a).

“Proposed Transferee” is defined in Section 5.2.

“Registration Statement” means the Registration Statement on Form S-1 filed by
the Partnership with the United States Securities and Exchange Commission
(Registration No. 333-191259), as amended.

“Reimbursable Expenses” is defined in Section 3.3.

“Representatives” is defined in Section 8.1(a).

“Retained Assets” means, with respect to a particular Transaction Agreement, all
pipelines, storage tanks, vehicles, truck racks, terminal facilities, offices
and related equipment, real estate, contracts and other assets or portions
thereof owned by any of the Valero Entities that were not Transferred to the
Partnership Group pursuant to that Transaction Agreement or the other documents
or instruments referenced in or delivered pursuant to that Transaction
Agreement; provided, however, that if and when any such assets are later
Transferred to the Partnership Group such assets shall, effective at the time of
such Transfer, cease to be “Retained Assets.”

“Right-of-Way Consents” means any consents, licenses or permits (other than
Environmental Permits) necessary to allow (1) any pipeline included in the
Assets to cross the

 

5



--------------------------------------------------------------------------------

roads, waterways, railroads and other areas upon which any such pipeline is
located as of the Closing Date, or (2) the transfer of any of the Assets to the
Partnership Group, in each case, where such failure renders the Partnership
Group liable to a third party or unable to use or operate the Assets in
substantially the same manner that the Assets were used and operated immediately
prior to the Closing Date.

“ROFO Assets” means the assets listed on Schedule D to this Agreement.

“ROFO Asset Owner” is defined in Section 4.1(a).

“ROFO Governmental Approval Deadline” is defined in Section 4.2(c).

“ROFO Period” is defined in Section 4.1(a).

“ROFO Notice” is defined in Section 4.2(a).

“ROFO Response” is defined in Section 4.2(a).

“ROFR Assets” means any assets of the Partnership Group that serve any refinery
owned, acquired or constructed by a Valero Entity, including the assets listed
on Schedule E to this Agreement.

“ROFR Asset Owner” is defined in Section 5.1(a).

“ROFR Governmental Approval Deadline” is defined in Section 5.2(c).

“ROFR Response” is defined in Section 5.2.

“Sale Assets” is defined in Section 5.2.

“Schedules” means Schedules A through H attached to this Agreement, as they may
be amended and restated pursuant to Section 8.12.

“Second ROFR Acceptance Deadline” is defined in Section 5.2.

“Subsidiary” is defined in the Partnership Agreement.

“Transaction Agreement” means an agreement identified on Schedule H, together
with the additional conveyance documents and instruments contemplated or
referenced under such agreement.

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.

“Valero Entities” means Valero and each of its Affiliates, other than the
General Partner and the Group Members.

“Valero License” is defined in Section 6.1.

 

6



--------------------------------------------------------------------------------

“Valero Marks” is defined in Section 6.1.

1.1 Rules of Construction. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

(a) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

(b) The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

(c) A reference to any Party to this Agreement or another agreement or document
includes the Party’s successors and assigns.

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, subsection and
schedule references are to this Agreement unless otherwise specified.

(e) The words “including,” “include,” “includes” and all variations thereof
shall mean “including without limitation.”

(f) The word “or” shall have the inclusive meaning represented by the phrase
“and/or.”

(g) The words “shall” and “will” have equal force and effect.

(h) The schedules identified in this Agreement are incorporated herein by
reference and made a part of this Agreement.

(i) References to “$” or to “dollars” shall mean the lawful currency of the
United States of America.

ARTICLE 2

Indemnification

2.1 Environmental Indemnification.

(a) Subject to Section 2.5, Valero shall indemnify, defend and hold harmless
each Group Member from and against any Losses suffered or incurred by such Group
Member, directly or indirectly, including as a result of any claim by a third
party, by reason of or arising out of:

(i) any violation of Environmental Laws resulting or arising from the ownership
or operation of the Assets prior to the Closing Date;

(ii) any environmental remediation or corrective action that is required by
Environmental Law, to the extent resulting or arising from releases occurring
during

 

7



--------------------------------------------------------------------------------

the ownership or operation of the Assets prior to the Closing Date (including
the presence of Hazardous Substances on, under, about or migrating to or from
the Assets or the disposal or release of Hazardous Substances generated by
operation of the Assets at non-Asset locations) including (A) the cost and
expense of any investigation, assessment, evaluation, monitoring, containment,
cleanup, repair, restoration, remediation, risk-based closure activities, or
other corrective action required or necessary under Environmental Laws and
(B) the cost and expense of the preparation and implementation of any closure,
remedial, corrective action, or other plans required or necessary under
Environmental Laws as in effect prior to the Closing Date;

(iii) any of the environmental matters as set forth on Schedule A; and

(iv) any environmental event, condition or matter associated with or arising
from the Retained Assets, whether occurring before, on or after the Closing Date
and whether occurring under Environmental Laws as in effect prior to, at or
after the Closing Date;

provided, however, that with respect to any violation under Section 2.1(a)(i) or
any environmental remediation or corrective action included under
Section 2.1(a)(ii), Valero will be obligated to indemnify such Group Member only
to the extent that (x) such violation or environmental remediation or corrective
action was caused by the consummation of the transactions contemplated by a
Transaction Agreement or occurred or existed before the Closing Date under
Environmental Laws as in effect on or prior to the Closing Date, (y) the
violation, remediation or corrective action was not identified in a voluntary
audit or investigation undertaken outside the ordinary course of business by any
Group Member or any person acting at the request or on behalf of any Group
Member and (z) Valero is notified in writing of such violation or environmental
remediation or corrective action prior to the Identification Deadline. Losses
subject to indemnification in this Section 2.1(a) are referred to collectively
as “Covered Environmental Losses”.

(b) Except for Covered Environmental Losses (exceeding the Environmental
Deductible, where applicable), the Partnership shall indemnify, defend and hold
harmless Valero from and against any Losses suffered or incurred by any of the
Valero Entities, directly or indirectly, including as a result of any claim by a
third party, by reason of or arising out of any of the following, in each case
regardless of whether they existed, arose or occurred before or after the
Closing Date:

(i) any violation of Environmental Laws resulting or arising from the ownership
or operation of the Assets; and

(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Assets (including the presence of
Hazardous Substances on, under, about or migrating to or from the Assets or the
disposal or the release of Hazardous Substances generated by operation of the
Assets at non-Asset locations).

 

8



--------------------------------------------------------------------------------

2.2 Right-of-Way Indemnification. Subject to Section 2.5, Valero shall
indemnify, defend and hold harmless each Group Member from and against any
Losses suffered or incurred by such Group Member, directly or indirectly,
including as a result of any claim by a third party, by reason of or arising out
of (a) the failure of such Group Member to be the owner of such valid and
indefeasible easement rights or fee ownership or leasehold interests in and to
the lands on which any of the Assets conveyed or contributed to such Group
Member on the Closing Date is located as of such Closing Date, and such failure
renders such Group Member liable to a third party or unable to use or operate
the Assets in substantially the same manner that the Assets were used and
operated immediately prior to such Closing Date; (b) the failure of such Group
Member to have any Right-of-Way Consents; and (c) the cost of curing any
condition set forth in Section 2.2(a) or (b) that does not allow any Asset to be
operated in accordance with prudent industry practice, in each case to the
extent that Valero is notified in writing of any of the foregoing prior to the
Identification Deadline. Losses subject to indemnification in this Section 2.2
are referred to collectively as “Covered Right-of-Way Losses”.

2.3 Additional Indemnification.

(a) Valero shall indemnify, defend and hold harmless each Group Member from and
against any Losses suffered or incurred by such Group Member, directly or
indirectly, including as a result of any claim by a third party, by reason of or
arising out of:

(i) events and conditions associated with the ownership or operation of the
Assets and occurring before the Closing Date (other than Covered Environmental
Losses which are provided for under Section 2.1 and Losses for which the
Partnership is indemnifying Valero under Section 2.1(b)), to the extent Valero
is notified in writing of such Loss prior to the Identification Deadline;

(ii) the consummation of the transactions contemplated by a Transaction
Agreement;

(iii) any of the matters set forth on Schedule B;

(iv) events and conditions associated with the Retained Assets, whether
occurring before, on or after the Closing Date;

(v) all federal, state and local tax liabilities attributable to the ownership
or the operation of the Assets prior to the Closing Date, and any such tax
liabilities that may result from the formation of the Partnership Group and the
General Partner or from the consummation of the transactions contemplated by a
Transaction Agreement; and

(vi) the failure of any Partnership Group Member to have on the Closing Date any
consent, license, permit or approval (other than Environmental Permits and
Right-of-Way Consents) necessary to allow such Partnership Group Member to own
or operate the Assets in substantially the same manner that the Assets were used
and operated by the applicable Valero Entity immediately prior to the Closing
Date, to the extent Valero is notified in writing of such Loss prior to the
Identification Deadline.

 

9



--------------------------------------------------------------------------------

(b) The Partnership shall indemnify, defend, and hold harmless Valero from and
against any Losses suffered or incurred by any of the Valero Entities, directly
or indirectly, including as a result of any claim by a third party, by reason of
or arising out of events and conditions to the extent associated with the
ownership or operation of the Assets and occurring after the Closing Date (other
than Covered Environmental Losses which are provided for under Section 2.1(a),
Losses for which the Partnership is indemnifying Valero under Section 2.1(b),
Covered Right-of-Way Losses which are provided for under Section 2.2 and Losses
for which Valero is indemnifying Group Members under Section 2.3(a)), unless
such indemnification would not be permitted by any Group Member under the
Partnership Agreement.

2.4 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article 2, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
2, including the selection of counsel, determination of whether to appeal any
decision of any court and the settling of any such claim or any matter or any
issues relating thereto; provided, however, that no such settlement for only the
payment of money shall be entered into without the consent of the Indemnified
Party, which consent shall not be unreasonably withheld, conditioned or delayed,
unless it includes a full release of the Indemnified Party from such claim;
provided further, that no such settlement containing any form of injunctive or
similar relief shall be entered into without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably delayed or withheld.

(c) The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of and pursuit of any counterclaims with respect to any
claims covered by the indemnification under this Article 2, including the prompt
furnishing to the Indemnifying Party of any correspondence or other notice
relating thereto that the Indemnified Party may receive, permitting the name of
the Indemnified Party to be utilized in connection with such defense and
counterclaims, the making available to the Indemnifying Party of any files,
records or other information of the Indemnified Party that the Indemnifying
Party considers relevant to such defense and counterclaims, the making available
to the Indemnifying Party of any employees of the Indemnified Party and the
granting to the Indemnifying Party of reasonable access rights to the properties
and facilities of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to maintain the confidentiality of all files, records, and other information
furnished by the Indemnified Party pursuant to this Section 2.4. The obligation
of the Indemnified Party to cooperate with the Indemnifying Party as set forth
in the immediately preceding sentence shall not be construed as imposing upon
the Indemnified Party an obligation to hire and pay for counsel in connection
with the defense of and pursuit of any counterclaims with respect to any claims
covered by the indemnification set forth

 

10



--------------------------------------------------------------------------------

in this Article 2; provided, however, that the Indemnified Party may, at its own
option, cost and expense, hire and pay for counsel in connection with any such
defense and counterclaims. The Indemnifying Party agrees to keep any such
counsel hired by the Indemnified Party informed as to the status of any such
defense or counterclaim, but the Indemnifying Party shall have the right to
retain sole control over such defense and counterclaims so long as the
Indemnified Party is still seeking indemnification hereunder.

(d) In determining the amount of any Losses for which the Indemnified Party is
entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
Indemnified Party from third party insurers not affiliated with the Indemnified
Party, and such correlative insurance benefit shall be net of any expenses
related to the receipt of such proceeds, including any premium adjustments that
become due and payable by the Indemnified Party as a result of such claim, and
(ii) all amounts recovered by the Indemnified Party under contractual
indemnities from third Persons.

2.5 Limitations Regarding Indemnification.

(a) With respect to Covered Environmental Losses under Section 2.1(a)(i) or
2.1(a)(ii) related to any Transaction Agreement, Valero shall not be obligated
to indemnify, defend or hold harmless any Group Member (i) with respect to any
individual Losses (or group of related Losses) not exceeding the applicable de
minimis threshold set forth under the caption “Environmental De Minimis Loss” on
Schedule H (“De Minimis Losses”), and (ii) until such time as the total
aggregate amount of Losses incurred by the Partnership Group for Covered
Environmental Losses (excluding De Minimis Losses) related to such Transaction
Agreement exceeds the applicable deductible set forth under the caption
“Environmental Deductible” on Schedule H (the “Environmental Deductible”), at
which time Valero shall be obligated to indemnify the Partnership Group for the
excess of such Covered Environmental Losses over the Environmental Deductible.
It is agreed that the Environmental Deductible shall not apply to any Covered
Environmental Losses incurred by any Group Member attributable to those matters
identified on Schedule A.

(b) With respect to Covered Right-of-Way Losses related to any Transaction
Agreement, Valero shall not be obligated to indemnify, defend and hold harmless
any Group Member until such time as the aggregate amount of Covered Right-of-Way
Losses related to such Transaction Agreement exceeds the applicable deductible
set forth under the caption “Right-of-Way Deductible” on Schedule H (the
“Right-of-Way Deductible”), at which time Valero shall be obligated to indemnify
the Partnership Group for the excess of such Covered Right-of-Way Losses over
the Right-of-Way Deductible.

(c) With respect to Losses covered under Section 2.3(a)(i) or 2.3(a)(vi) related
to any Transaction Agreement, Valero shall not be obligated to indemnify, defend
and hold harmless any Group Member until such time as the aggregate amount of
such Losses related to such Transaction Agreement exceeds the applicable
deductible set forth under “Other Losses Deductible” on Schedule H (the “Other
Losses Deductible”), at which time Valero shall be obligated to indemnify the
Partnership Group for the excess of such Losses related to such Transaction
Agreement over the Other Losses Deductible.

 

11



--------------------------------------------------------------------------------

(d) For the avoidance of doubt, there is no deductible with respect to the
indemnification owed by any Indemnifying Party under any portion of this Article
2 other than that described in Sections 2.5(a), 2.5(b) and 2.5(c) and no
monetary cap on the amount of indemnity coverage provided by any Indemnifying
Party under this Article 2.

(e) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS (INCLUDING ANY DIMINUTION IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT
IN THE PARTNERSHIP) SUFFERED, DIRECTLY OR INDIRECTLY, BY ANY OTHER PARTY
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT, EXCEPT AS A REIMBURSEMENT FOR
ANY SUCH DAMAGES AS ARE PAID TO A GOVERNMENTAL ENTITY OR OTHER THIRD PARTY.

(f) THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES
IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY
EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PARTIES.

ARTICLE 3

General and Administrative Services

3.1 General. Valero agrees to provide, and agrees to cause its Affiliates to
provide, to the General Partner, for the Partnership Group’s benefit, the
centralized general and administrative services that Valero and its Affiliates
have traditionally provided in connection with the ownership and operation of
the Assets, which consist of the services set forth on Schedule C (the “General
and Administrative Services”). Any specific General and Administrative Service
listed on Schedule C may be terminated by the General Partner upon ninety
(90) days prior written notice to Valero. In performing the General and
Administrative Services, Valero and its Affiliates shall be entitled to contract
with third parties on behalf of and as agent for (but without fiduciary
liability to) members of the Partnership Group.

3.2 Administrative Fee.

(a) As consideration for the General and Administrative Services, the
Partnership will pay Valero the fee set forth under the caption “Administrative
Fee” on Schedule C (the “Administrative Fee”), payable in equal monthly
installments as provided in Section 3.4.

(b) The Parties acknowledge and agree that the Administrative Fee may change
each calendar year, as determined by Valero in good faith, to accurately reflect
the degree and extent of the General and Administrative Services provided to the
Partnership Group and may be adjusted to reflect, among other things, the
contribution, acquisition or disposition of assets to or by the Partnership
Group or to reflect any change in the cost of providing General

 

12



--------------------------------------------------------------------------------

and Administrative Services to the Partnership Group due to inflation and to
changes in any law, rule or regulation applicable to the Valero Entities or the
Partnership Group, including any interpretation of such laws, rules or
regulations.

(c) At the end of each calendar year, the Partnership will have the right to
submit to Valero a proposal to reduce the amount of the Administrative Fee for
that year if the Partnership believes, in good faith, that the centralized
general and administrative services performed by Valero and its Affiliates for
the benefit of the Partnership Group for the year in question do not justify
payment of the full Administrative Fee for that year. If the Partnership submits
such a proposal to Valero, Valero agrees that it will negotiate in good faith
with the Partnership to determine if the Administrative Fee for that year should
be reduced and, if so, the amount of such reduction. If the Parties agree that
the Administrative Fee for that year should be reduced, then Valero shall
promptly pay to the Partnership the amount of any reduction for that year.

3.3 Reimbursable Expenses.

(a) The Partnership shall reimburse Valero for all other direct or allocated
costs and expenses incurred by Valero and its Affiliates on behalf of the
Partnership Group (collectively, “Reimbursable Expenses”) including:

(i) any expenses incurred or payments made by Valero or its Affiliates for
insurance coverage with respect to the Assets or the business of the Partnership
Group;

(ii) all expenses and expenditures incurred by Valero or its Affiliates, if any,
as a result of the Partnership becoming and continuing as a publicly traded
entity, including costs associated with annual and quarterly reports,
independent auditor fees, partnership governance and compliance, registrar and
transfer agent fees, tax return and Schedule K-1 preparation and distribution,
legal fees and independent director compensation;

(iii) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the services provided by Valero and
its Affiliates to the Partnership Group pursuant to Section 3.1; and

(iv) any additional out-of-pocket costs and expenses actually incurred by Valero
and its Affiliates in providing the General and Administrative Services, as well
as any other out-of-pocket expenses incurred on behalf of the Partnership Group.

(b) Such reimbursements shall be made in accordance with Section 3.4. For the
avoidance of doubt, Reimbursable Expenses shall be paid by the Partnership in
addition to, and not as a part of or included in, the Administrative Fee.

3.4 Invoicing and Payment. On or before the tenth (10th) Business Day after each
calendar month during which this Agreement is in effect, Valero shall submit an
invoice to the Partnership for the Administrative Fee installment due with
respect to such month, as well as any Reimbursable Expenses incurred through the
end of such month and not previously paid by the

 

13



--------------------------------------------------------------------------------

Partnership. The Partnership shall, within ten (10) calendar days of receipt,
pay such invoice, except for any Reimbursable Expenses therein being disputed in
good faith by the Partnership. Any amounts that the Partnership has disputed in
good faith and that are later determined by any court or other competent
authority having jurisdiction, or by agreement of the Parties, to be owing from
the Partnership shall be paid in full within ten (10) calendar days of such
determination, together with interest thereon at the Interest Rate, from the
date due under the original invoice until the date of payment.

ARTICLE 4

Right of First Offer

4.1 Right of First Offer to Purchase Certain Assets retained by Valero Entities.

(a) Each ROFO Asset owner (a “ROFO Asset Owner”) hereby grants to the
Partnership a right of first offer for a period extending from the date hereof
through December 16, 2018 (the “ROFO Period”) on any ROFO Asset set forth next
to such ROFO Asset Owner’s name on Schedule D to the extent that such ROFO Asset
Owner proposes to Transfer any ROFO Asset (other than (i) to an Affiliate who
agrees in writing that such ROFO Asset remains subject to the provisions of this
Article 4 and such Affiliate assumes the obligations under this Article 4 with
respect to such ROFO Asset or (ii) in connection with a Transfer of the refinery
with respect to which such ROFO Asset is within, substantially dedicated to, or
an integral part of) or enter into any agreement to do any of the foregoing
during the ROFO Period.

(b) The Parties acknowledge that all potential Transfers of ROFO Assets pursuant
to this Article 4 are subject to obtaining any and all required written consents
of Governmental Authorities and other third parties and to the terms of all
existing agreements in respect of the ROFO Assets; provided, however, that
Valero represents and warrants that, to its knowledge after reasonable
investigation, there are no terms in such agreements that would materially
impair the rights granted to the Partnership pursuant to this Article 4 with
respect to any ROFO Asset.

4.2 Procedures.

(a) In the event a ROFO Asset Owner proposes to Transfer any applicable ROFO
Asset (other than (i) to an Affiliate as provided in Section 4.1(a) or (ii) in
connection with a Transfer of the refinery with respect to which such ROFO Asset
is within, substantially dedicated to, or an integral part of) during the ROFO
Period (a “Proposed Transaction”), such ROFO Asset Owner shall, prior to
entering into any such Proposed Transaction, first give notice in writing to the
Partnership (the “ROFO Notice”) of its intention to enter into such Proposed
Transaction. The ROFO Notice shall include any material terms, conditions and
details as would be necessary for the Partnership to make a responsive offer to
enter into the Proposed Transaction with the applicable ROFO Asset Owner, which
terms, conditions and details shall at a minimum include any terms, condition or
details that such ROFO Asset Owner would propose to provide to non-Affiliates in
connection with the Proposed Transaction. The Partnership shall have 60 days
following receipt of the ROFO Notice to propose an offer to enter into the
Proposed Transaction with such ROFO Asset Owner (the “ROFO Response”). The ROFO
Response shall set forth the terms and conditions (including the purchase price
the Partnership

 

14



--------------------------------------------------------------------------------

proposes to pay for the ROFO Asset and the other terms of the purchase
including, if requested by ROFO Asset Owner, the terms on which one or more
Group Members will provide services to any Valero Entity to enable the Valero
Entities to utilize the applicable ROFO Asset) pursuant to which applicable
Group Members would be willing to enter into a binding agreement for the
Proposed Transaction. The decision to issue the ROFO Response and the terms of
the ROFO Response shall be subject to approval by the Conflicts Committee. If no
ROFO Response is delivered by the Partnership within such 60-day period, then
the Partnership shall be deemed to have waived its right of first offer with
respect to such ROFO Asset, except to the extent reinstated as provided in
Section 4.2(e).

(b) Unless the ROFO Response is rejected pursuant to written notice delivered by
the applicable ROFO Asset Owner to the Partnership within 60 days of the
delivery of the ROFO Response, such ROFO Response shall be deemed to have been
accepted by the applicable ROFO Asset Owner and such ROFO Asset Owner shall
enter into an agreement with the applicable Group Member(s) providing for the
consummation of the Proposed Transaction upon the terms set forth in the ROFO
Response and, if applicable, the applicable Group Member(s) will enter into an
agreement with the applicable Valero Entities setting forth the terms on which
the applicable Group Member(s) will provide services to the applicable Valero
Entity or Entities to enable such Valero Entities to utilize the ROFO Asset.
Unless otherwise agreed between the applicable Valero Entities and the
Partnership, the terms of the purchase and sale agreement will include the
following:

(i) the applicable Group Member will agree to deliver the purchase price (in
cash, Partnership Interests, an interest-bearing promissory note, or any
combination thereof);

(ii) the applicable ROFO Asset Owner will represent that it has title to the
ROFO Assets that is sufficient to operate the ROFO Assets in accordance with
their intended and historical use, subject to all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
applicable ROFO Asset, plus any other such matters as the Group Member may
approve. If the Group Member desires to obtain any title insurance with respect
to the ROFO Asset, the full cost and expense of obtaining the same (including
the cost of title examination, document duplication and policy premium) shall be
borne by the Group Member;

(iii) the applicable ROFO Asset Owner will grant to the Group Member the right,
exercisable at the Group Member’s risk and expense prior to the delivery of the
ROFO Response, to make such surveys, tests and inspections of the ROFO Asset as
the Group Member may deem desirable, so long as such surveys, tests or
inspections do not damage the ROFO Asset or interfere with the activities of the
applicable ROFO Asset Owner;

(iv) the Group Member will have the right to terminate its obligation to
purchase the ROFO Asset under this Article 4 if the results of any title
examination, survey, test or inspection under Sections 4.2(b)(ii) or 4.2(b)(iii)
are, in the reasonable opinion of the Group Member, unsatisfactory;

 

15



--------------------------------------------------------------------------------

(v) the closing date for the purchase of the ROFO Asset shall occur no later
than 180 days following receipt by the ROFO Asset Owners of the ROFO Response
pursuant to Section 4.2(a);

(vi) the applicable ROFO Asset Owner and the Group Member shall use commercially
reasonable efforts to do or cause to be done all things that may be reasonably
necessary or advisable to effectuate the consummation of any transactions
contemplated by this Section 4.2(b), including causing its respective Affiliates
to execute, deliver and perform all documents, notices, amendments,
certificates, instruments and consents required in connection therewith; and

(vii) neither the applicable ROFO Asset Owner nor the Group Member shall have
any obligation to sell or buy the ROFO Assets if any of the consents referred to
in Section 4.1(b) has not been obtained.

(c) The applicable ROFO Asset Owner and the Group Member shall cooperate in good
faith in obtaining all necessary governmental and other third-party approvals,
waivers and consents required for the closing. Any such closing shall be
delayed, to the extent required, until the third business day following the
expiration of any required waiting periods under the HSR Act; provided, however,
that such delay shall not exceed 60 days following the 180 days referred to in
Section 4.2(b)(v) (the “ROFO Governmental Approval Deadline”) and, if
governmental approvals and waiting periods shall not have been obtained or
expired, as the case may be, by such ROFO Governmental Approval Deadline, then
the applicable ROFO Asset Owner shall be free to enter into a Proposed
Transaction with any third party (i) on terms and conditions (excluding those
relating to price) that are not more favorable in the aggregate to such third
party than those proposed in respect of the Partnership Group in the ROFO
Response and (ii) at a price equal to no less than 100% of the price offered by
the applicable Group Member in the ROFO Response to such ROFO Asset Owner.

(d) If the Partnership has not timely delivered a ROFO Response as specified
above with respect to a Proposed Transaction that is subject to a ROFO Notice,
the applicable ROFO Asset Owner shall be free to enter into a Proposed
Transaction with any third party on terms and conditions no more favorable to
such third party than those set forth in the ROFO Notice. If a ROFO Response
with respect to such Proposed Transaction is rejected by the applicable ROFO
Asset Owner, such ROFO Asset Owner shall be free to enter into a Proposed
Transaction with any third party (i) on terms and conditions (excluding those
relating to price) that are not more favorable in the aggregate to such third
party than those proposed in respect of the Partnership Group in the ROFO
Response and (ii) at a price equal to no less than 100% of the price offered by
the applicable Group Member in the ROFO Response to such ROFO Asset Owner.

(e) If a Proposed Transaction with a third party is not consummated as provided
in this Section 4.2 within one year of, as applicable, the Partnership’s failure
to timely deliver a ROFO Response with respect to such Proposed Transaction that
is subject to a ROFO Notice, the rejection by the applicable ROFO Asset Owner of
a ROFO Response with respect to such Proposed Transaction or the ROFO
Governmental Approval Deadline, then, in each case,

 

16



--------------------------------------------------------------------------------

the applicable ROFO Asset Owner may not Transfer any ROFO Assets described in
such ROFO Notice without complying again with the provisions of this Article 4,
if and to the extent then applicable.

ARTICLE 5

Right of First Refusal

5.1 Valero Right of First Refusal.

(a) Each ROFR Asset owner (a “ROFR Asset Owner”) hereby grants to Valero a right
of first refusal on any proposed Transfer (other than a grant of a security
interest to a bona fide third-party lender or a Transfer to another Group
Member) of any ROFR Asset set forth next to such ROFR Asset Owner’s name on
Schedule E. The Parties acknowledge and agree that nothing in this Article 5
shall prevent or restrict the Transfer of the capital stock, equity or ownership
interests or other securities of the General Partner or the Partnership.

(b) The Parties acknowledge that all potential Transfers of ROFR Assets pursuant
to this Article 5 are subject to obtaining any and all required written consents
of Governmental Authorities and other third parties and to the terms of all
existing agreements in respect of the ROFR Assets; provided, however, that the
Partnership represents and warrants that, to its knowledge after reasonable
investigation, there are no terms in such agreements that would materially
impair the rights granted to Valero pursuant to this Article 5 with respect to
any ROFR Asset.

5.2 Procedures for Transfer of ROFR Asset.

(a) In the event a Group Member proposes to Transfer any of the ROFR Assets
(other a grant of a security interest to a bona fide third-party lender or a
Transfer to another Group Member) pursuant to a bona fide third-party offer (an
“Acquisition Proposal”), then the Partnership shall, prior to entering into any
such Acquisition Proposal, first give notice in writing to Valero (a
“Disposition Notice”) of the Group Member’s intention to enter into such
Acquisition Proposal. The Disposition Notice shall include any material terms,
conditions and details as would be necessary for Valero to determine whether to
exercise its right of first refusal with respect to the Acquisition Proposal,
which terms, conditions and details shall at a minimum include: the name and
address of the prospective acquiror (the “Proposed Transferee”), the ROFR Assets
subject to the Acquisition Proposal (the “Sale Assets”), the purchase price
offered by such Proposed Transferee (the “Offer Price”), reasonable detail
concerning any non-cash portion of the proposed consideration, if any, to allow
Valero to reasonably determine the fair market value of such non-cash
consideration, the Partnership’s estimate of the fair market value of any
non-cash consideration and all other material terms and conditions of the
Acquisition Proposal that are then known to the Partnership. To the extent the
Proposed Transferee’s offer consists of consideration other than cash (or in
addition to cash), the Offer Price shall be deemed equal to the amount of any
such cash plus the fair market value of such non-cash consideration. In the
event Valero and the Partnership are able to agree on the fair market value of
any non-cash consideration or if the consideration consists solely of cash,
Valero will provide written notice of

 

17



--------------------------------------------------------------------------------

its decision regarding the exercise of its right of first refusal to purchase
the Sale Assets (the “ROFR Response”) to the Partnership within 60 days of its
receipt of the Disposition Notice (the “First ROFR Acceptance Deadline”). In the
event Valero and the Partnership are unable to agree on the fair market value of
any non-cash consideration prior to the First ROFR Acceptance Deadline, Valero
shall indicate its desire to determine the fair market value of such non-cash
consideration pursuant to the procedures outlined in the remainder of this
Section 5.2(a) in a ROFR Response delivered prior to the First ROFR Acceptance
Deadline. If no ROFR Response is delivered by Valero prior to the First ROFR
Acceptance Deadline, then Valero shall be deemed to have waived its right of
first refusal with respect to such Sale Asset, except to the extent reinstated
as provided in Section 5.2(d). In the event (i) Valero’s determination of the
fair market value of any non-cash consideration described in the Disposition
Notice is less than the fair market value of such consideration as determined by
the Partnership in the Disposition Notice and (ii) Valero and the Partnership
are unable to mutually agree upon the fair market value of such non-cash
consideration within 60 days after Valero notifies the Partnership of its
determination thereof, the Partnership and Valero will engage a mutually agreed
upon, nationally recognized investment banking firm or other mutually acceptable
qualified appraiser to determine the fair market value of the non-cash
consideration. The investment banking firm or appraiser will determine the fair
market value of the non-cash consideration within 30 days of its engagement and
furnish Valero and the Partnership its determination. The fees of the investment
banking firm or appraiser will be split equally between Valero and the
Partnership. Once the investment banking firm or appraiser has submitted its
determination of the fair market value of the non-cash consideration, Valero
will provide a ROFR Response to the Partnership within 30 days after the
investment banking firm or appraiser has submitted its determination (the
“Second ROFR Acceptance Deadline”). If no ROFR Response is delivered by Valero
prior to the Second ROFR Acceptance Deadline, then Valero shall be deemed to
have waived its right of first refusal with respect to such Sale Asset.

(b) If Valero elects in a ROFR Response delivered prior to the applicable ROFR
Acceptance Deadline to exercise its right of first refusal with respect to a
Sale Asset, within 60 days of the delivery of the ROFR Response, such ROFR
Response shall be deemed to have been accepted by the Partnership and the
applicable Group Member(s) shall enter into an agreement with one or more Valero
Entities providing for the consummation of the Acquisition Proposal upon the
terms set forth in the ROFR Response. Unless otherwise agreed between Valero and
the Partnership, the terms of the purchase and sale agreement will include the
following:

(i) a Valero Entity will agree to deliver the Offer Price in cash (unless Valero
and the Partnership agree that such consideration will be paid, in whole or in
part, in equity securities of Valero, an interest-bearing promissory note, or
any combination thereof);

(ii) the applicable Group Member will represent that it has title to the Sale
Asset that is sufficient to operate the Sale Asset in accordance with its
intended and historical use, subject to all recorded matters and all physical
conditions in existence on the closing date for the purchase of the applicable
Sale Asset, plus any other such matters as Valero may approve. If the Valero
Entity desires to obtain any title insurance with respect to the Sale Asset, the
full cost and expense of obtaining the same (including the cost of title
examination, document duplication and policy premium) shall be borne by Valero;

 

18



--------------------------------------------------------------------------------

(iii) the applicable Group Member will grant to Valero the right, exercisable at
Valero’ risk and expense prior to the delivery of the ROFR Response, to make
such surveys, tests and inspections of the Sale Asset as Valero may deem
desirable, so long as such surveys, tests or inspections do not damage the Sale
Asset or interfere with the activities of the applicable Group Member;

(iv) Valero will have the right to terminate its obligation to purchase the Sale
Asset under this Article 5 if the results of any title examination, survey, test
or inspection under Section 5.2(b)(ii) or 5.2(b)(iii) above are, in the
reasonable opinion of Valero, unsatisfactory;

(v) the closing date for the purchase of the Sale Asset shall occur no later
than 180 days following receipt by the Partnership of the ROFR Response pursuant
to Section 5.2(a);

(vi) the applicable Group Member and the applicable Valero Entities shall use
commercially reasonable efforts to do or cause to be done all things that may be
reasonably necessary or advisable to effectuate the consummation of any
transactions contemplated by this Section 5.2(b), including causing its
respective Affiliates to execute, deliver and perform all documents, notices,
amendments, certificates, instruments and consents required in connection
therewith;

(vii) the sale of any Sale Assets shall be made on an “as is,” “where is” and
“with all faults” basis, and the instruments conveying such Sale Assets shall
contain appropriate disclaimers; and

(viii) neither the Partnership Group nor Valero shall have any obligation to
sell or buy the Sale Assets if any of the consents referred to in Section 5.1(b)
has not been obtained.

(c) Valero and the Partnership shall cooperate in good faith in obtaining all
necessary governmental and other third party approvals, waivers and consents
required for the closing. Any such closing shall be delayed, to the extent
required, until the third business day following the expiration of any required
waiting periods under the HSR Act; provided, however, that such delay shall not
exceed 60 days following the 180 days referred to in Section 5.2(b)(v) (the
“ROFR Governmental Approval Deadline”) and, if governmental approvals and
waiting periods shall not have been obtained or expired, as the case may be, by
such ROFR Governmental Approval Deadline, then Valero shall be deemed to have
waived its right of first refusal with respect to the Sale Assets described in
the Disposition Notice and thereafter the Group Member shall be free to
consummate the Transfer to the Proposed Transferee, subject to
Section 5.2(d)(ii).

(d) If the Transfer to the Proposed Transferee (i) in the case of a Transfer
other than a Transfer permitted under Section 5.2(c), is not consummated in
accordance with the terms of the Acquisition Proposal within the later of
(A) 180 days after the applicable ROFR

 

19



--------------------------------------------------------------------------------

Acceptance Deadline and (B) three business days after the satisfaction of all
governmental approval or filing requirements, if any, or (ii) in the case of a
Transfer permitted under Section 5.2(c), is not consummated within the later of
(A) 60 days after the ROFR Governmental Approval Deadline and (B) three business
days after the satisfaction of all governmental approval or filing requirements,
if any, then in each case the Acquisition Proposal shall be deemed to lapse, and
the Group Member may not Transfer any of the Sale Assets described in the
Disposition Notice without the Partnership complying again with the provisions
of this Article 5 if and to the extent then applicable.

ARTICLE 6

Licenses of Marks

6.1 Grant of Valero License. Upon the terms and conditions set forth in this
Article 6, VMSC hereby grants and conveys to the Partnership and each of the
entities currently or hereafter comprising a part of the Partnership Group a
nontransferable, nonexclusive, royalty-free, worldwide right and license (the
“Valero License”) to use the trademarks and tradenames owned by VMSC listed on
Schedule F (collectively, the “Valero Marks”).

6.2 Ownership and Quality of Valero Marks. The Partnership, on behalf of itself
and the other Group Members, agrees that ownership of the Valero Marks and the
goodwill relating thereto shall remain vested in Valero, as applicable, during
the term of the Valero License and thereafter. The Partnership agrees, and
agrees to cause the other Group Members, never to challenge, contest or question
the validity of Valero’s ownership of the Valero Marks or any registration
thereof by Valero. In connection with the use of the Valero Marks, the
Partnership and any other Group Member shall not in any manner represent that
they have any ownership in the Valero Marks or registration thereof. The
Partnership, on behalf of itself and the other Group Members, acknowledges that
the use of the Valero Marks by the Partnership or the other Group Members shall
not create any right, title or interest in or to the Valero Marks, and all use
of the Valero Marks by the Partnership or any other Group Member shall inure to
the benefit of Valero, as applicable. The Partnership agrees, and agrees to
cause the other Group Members, to use the Valero Marks, if at all, in accordance
with such quality standards established by Valero and communicated to the
Partnership Group from time to time. The Parties agree that the products and
services offered by the Partnership as of the Closing Date are of a quality that
is acceptable to Valero.

6.3 Termination. The Valero License shall terminate upon the termination of this
Agreement pursuant to Section 8.5.

ARTICLE 7

Prefunding of Capital Expenditures

VTDC has previously contributed $3.5 million to the Partnership as prepayment
for the completion of the projects set forth in Schedule G (the “Prefunded
Projects”). The Partnership hereby agrees, in consideration of such
contribution, that the Partnership will use its commercially reasonably efforts
to complete, or cause the completion, of each Prefunded Project on or before
such dates as shall be reasonably agreed by the Parties. The Parties acknowledge
and agree that the Partnership will bear any costs and expenses associated with
the completion of the Prefunded Projects in excess of $3.5 million.

 

20



--------------------------------------------------------------------------------

ARTICLE 8

Miscellaneous

8.1 Confidentiality.

(a) Each Party shall hold, and shall cause their respective Affiliates and its
and their directors, officers, employees, agents, consultants, advisors, and
other representatives (collectively, “Representatives”) to hold all Confidential
Information in strict confidence, with at least the same degree of care that
applies to such Party’s confidential and proprietary information and shall not
use such Confidential Information and shall not release or disclose such
Confidential Information to any other Person, except its Representatives or
except as required by applicable law. Each Party shall be responsible for any
breach of this section by any of its Representatives.

(b) If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or maintain any required governmental approval, the
receiving Party shall, to the extent legally permissible, provide notice to the
providing Party before disclosing such Confidential Information. Upon receipt of
such notice, the providing Party shall promptly either seek an appropriate
protective order, waive the receiving Party’s confidentiality obligations
hereunder to the extent necessary to permit the receiving Party to respond to
the demand, or otherwise fully satisfy the subpoena or demand or the
requirements of the applicable Governmental Authority. If the receiving Party is
legally compelled to disclose such Confidential Information or if the providing
Party does not promptly respond as contemplated by this section, the receiving
Party may disclose that portion of Confidential Information covered by the
notice or demand.

(c) Each Party acknowledges that the disclosing Party would not have an adequate
remedy at law for the breach by the receiving Party of any one or more of the
covenants contained in this Section 8.1 and agrees that, in the event of such
breach, the disclosing Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 8.1 and to enforce specifically the terms and provisions of this
Section 8.1.

(d) Notwithstanding any other section hereof, to the extent permitted by
applicable law, the provisions of this Section 8.1 shall survive the termination
of this Agreement.

8.2 Choice of Law; Arbitration; Submission to Jurisdiction.

(a) This Agreement shall be subject to and governed by the laws of the State of
Texas, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.

 

21



--------------------------------------------------------------------------------

(b) The Parties agree that any dispute, controversy, or claim arising out of or
relating to this Agreement shall be settled by submission to binding arbitration
in San Antonio, Texas, such arbitration to be conducted as follows: If the
Parties cannot resolve any such dispute, controversy, or claim, then no earlier
than 10 days following written notice to the other Parties, any Party may
initiate binding arbitration by giving a notice of intent to arbitrate to the
other Parties to such dispute, controversy, or claim. Valero, on behalf of the
affected Valero Entities, and the General Partner, on behalf of the affected
Group Members, will each select a single arbitrator within 15 days of the
delivery of the notice of intent to arbitrate by any Party. The arbitrators must
be attorneys familiar by training and experience with midstream operations,
master limited partnerships and Texas law or otherwise specialized or skilled so
as to be fit for the nature of the dispute. The two selected arbitrators shall
select a third arbitrator who will serve as the chairman. In addition, the
arbitrators must be impartial and independent of the parties to such dispute,
controversy, or claim. If a Party is unable or unwilling to select an arbitrator
within 15 days of the notice of intent to arbitrate, then the single selected
arbitrator shall select the third arbitrator and those two arbitrators shall
select the other Party’s arbitrator. The arbitration proceeding shall be
governed by Texas law and shall be informal and expeditious and conducted in
such manner as to result in a good faith resolution as soon as reasonably
possible under the circumstances. A hearing, if one is desired by the
arbitrators, shall be held in San Antonio, Texas, no later than 15 days after
selection of all of the arbitrators. The arbitrators shall set the schedule and
requirements for any further proceedings and move the arbitration to completion
as soon as reasonably practicable. It is the intent of the Parties, subject to
any agreement or ruling to the contrary, that they may present such evidence and
witnesses as they may choose, with or without counsel. Adherence to formal rules
of evidence shall not be required, but the arbitrators shall consider any
evidence and testimony that they determine to be relevant, in accordance with
procedures that they determine to be appropriate. Any award entered in the
arbitration shall be made by a written opinion stating the reasons and basis for
the award made and any payment due pursuant to the arbitration shall be made
within 15 days of the arbitrators’ decision. The final decision of the
arbitrators shall be binding on the Parties. Each Party shall bear its own costs
and expenses of the arbitration; provided, however, that the costs of employing
arbitrators shall be borne equally by each side.

(c) Any Party may bring any action or proceeding to enforce the final decision
of the arbitrators exclusively in any federal or state courts located in Texas
and each Party (i) irrevocably submits to the exclusive jurisdiction of such
courts, (ii) waives any objection to laying venue in any such action or
proceeding in such courts, (iii) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over it and (iv) agrees that, to
the fullest extent permitted by law, service of process upon it may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to it at its address specified in
Section 8.3. The foregoing consents to jurisdiction and service of process shall
not constitute general consents to service of process in the State of Texas for
any purpose except as provided herein and shall not be deemed to confer rights
on any Person other than the Parties.

8.3 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
United States mail, addressed to the Person to be notified, postpaid, and
registered or certified with return receipt requested or by delivering such
notice in person or by facsimile to such Party. Notice given by

 

22



--------------------------------------------------------------------------------

personal delivery or mail shall be effective upon actual receipt. Notice given
by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 8.3.

If to Valero:

Valero Energy Corporation

One Valero Way

San Antonio, Texas 78249

Attn: President

Facsimile: (210) 345-2413

If to any Group Member:

Valero Energy Partners LP

c/o Valero Energy Partners GP LLC, its general partner

One Valero Way

San Antonio, Texas 78249

Attn: President

Facsimile: (210) 370-5161

8.4 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

8.5 Termination of Agreement. This Agreement, other than the provisions set
forth in Article 2 and Article 8 hereof, may be terminated (a) by the written
agreement of all of the Parties or (b) by Valero or the Partnership immediately
upon a Partnership Change of Control by written notice given to the other
Parties to this Agreement. For the avoidance of doubt, the Parties’
indemnification obligations under Article 2 shall, to the fullest extent
permitted by law, survive the termination of this Agreement in accordance with
their respective terms.

8.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

8.7 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties;
provided, however, that the Partnership Group may make a collateral assignment
of this Agreement solely to secure financing for the Partnership Group.

8.8 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document
and shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

 

23



--------------------------------------------------------------------------------

8.9 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

8.10 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

8.11 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner or
other interest holder of the Partnership shall have the right, separate and
apart from the Partnership, to enforce any provision of this Agreement or to
compel any Party to this Agreement to comply with the terms of this Agreement.

8.12 Amendment of Schedules. The Parties may amend and restate the Schedules at
any time without otherwise amending or restating this Agreement by the execution
by all of the Parties of an agreement in the form attached hereto as Exhibit A.
The amended and restated Schedules attached to such executed agreement shall
replace the prior Schedules as of the date of execution of such agreement and
shall be incorporated by reference into this Agreement for all purposes.

[Remainder of page intentionally left blank.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement on, and
effective as of, the date first written above.

 

VALERO ENERGY CORPORATION       VALERO MARKETING AND SUPPLY COMPANY By:   

/s/ Joseph W. Gorder

      By:   

/s/ Joseph W. Gorder

Name:    Joseph W. Gorder       Name:    Joseph W. Gorder Title:   

Chief Executive Officer and President

      Title:   

Chief Executive Officer and President

VALERO TERMINALING AND DISTRIBUTION COMPANY       THE PREMCOR REFINING GROUP
INC. By:   

/s/ Joseph W. Gorder

      By:   

/s/ Joseph W. Gorder

Name:   

Joseph W. Gorder

      Name:   

Joseph W. Gorder

Title:   

Chief Executive Officer and President

      Title:   

Chief Executive Officer and President

THE PREMCOR PIPELINE CO.      

VALERO ENERGY PARTNERS LP

By: Valero Energy Partners GP LLC, its general partner

By:   

/s/ Joseph W. Gorder

      By:   

/s/ Richard F. Lashway

Name:   

Joseph W. Gorder

      Name:    Richard F. Lashway Title:   

Chief Executive Officer and President

      Title:   

Chief Executive Officer and President

VALERO ENERGY PARTNERS GP LLC       VALERO PARTNERS OPERATING CO. LLC By:   

/s/ Richard F. Lashway

      By:   

/s/ Richard F. Lashway

Name:    Richard F. Lashway       Name:    Richard F. Lashway Title:   
President and Chief Operating Officer       Title:   

President and Chief Operating Officer

VALERO PARTNERS EP, LLC       VALERO PARTNERS LUCAS, LLC By:   

/s/ Richard F. Lashway

      By:   

/s/ Richard F. Lashway

Name:    Richard F. Lashway       Name:    Richard F. Lashway Title:   

President and Chief Operating Officer

      Title:   

President and Chief Operating Officer

VALERO PARTNERS MEMPHIS, LLC       VALERO PARTNERS NORTH TEXAS, LLC By:   

/s/ Richard F. Lashway

      By:   

/s/ Richard F. Lashway

Name:    Richard F. Lashway       Name:   

Richard F. Lashway

Title:   

President and Chief Operating Officer

      Title:   

President and Chief Operating Officer

VALERO PARTNERS SOUTH TEXAS, LLC       VALERO PARTNERS WYNNEWOOD, LLC By:   

/s/ Richard F. Lashway

      By:   

/s/ Richard F. Lashway

Name:   

Richard F. Lashway

      Name:   

Richard F. Lashway

Title:   

President and Chief Operating Officer

      Title:   

President and Chief Operating Officer

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement on, and
effective as of, the date first written above, solely for the purposes of
(i) complying with Section 8.6 of the Original Agreement and (ii) acknowledging
that it is no longer a Party hereto.

 

THE SHAMROCK PIPE LINE CORPORATION    VALERO PLAINS COMPANY LLC By:   

/s/ Joseph W. Gorder

   By:   

/s/ Joseph W. Gorder

Name:   

Joseph W. Gorder

   Name:   

Joseph W. Gorder

Title:   

Chief Executive Officer and President

   Title:   

Chief Executive Officer and President

 

26



--------------------------------------------------------------------------------

Schedule A

Environmental Matters for which Valero will Indemnify Group Members

Notwithstanding any other provision in this Agreement to the contrary, and
subject to the conditions set forth below:

(a) Valero shall indemnify the Partnership Group for the remediation of, other
corrective actions required with respect to, and other Losses (if any) arising
out of any Hazardous Substances on, under, about or migrating from the Lucas
Terminal or the West Memphis Terminal prior to December 16, 2013 (collectively,
“Existing Contamination Liabilities”) with respect to which Valero, prior to
December 16, 2013 (i) received indemnification from a third party pursuant to a
written agreement (an “Indemnification Agreement”), or (ii) placed a third party
on notice that Valero believes such third party is legally liable (whether such
liability arises by contract, statute, common law or otherwise); provided that
such indemnification of the Partnership by Valero shall apply only if and to the
extent that Valero is actually able to secure payment or performance by the
third party with respect to the Existing Contamination Liabilities; and

(b) As between Valero and the Partnership Group, Valero shall retain
responsibility for Existing Contamination Liabilities to the extent, and only to
the extent that Valero is actually able to secure payment or performance by a
third party with respect to the Existing Contamination Liabilities as provided
in paragraph (a) above.

The obligations of Valero under paragraphs (a) and (b) above are subject to the
satisfaction of each of the following conditions, the failure of any one or more
of which shall excuse Valero from its obligations, to the extent it is
prejudiced thereby:

(i) The Partnership Group shall fully cooperate with Valero and its designees in
facilitating any remediation or other corrective action activities at the Lucas
Terminal or West Memphis Terminal, as applicable, and in seeking to recover from
third parties for any Existing Contamination Liabilities;

(ii) The Partnership Group shall comply with all applicable requirements of any
Indemnification Agreement that requires the cooperation or involvement of the
owner of the Lucas Terminal or the West Memphis Terminal, as applicable,
including any notifications or filings that must be made by the owner of the
Lucas Terminal or the West Memphis Terminal, as applicable; provided that the
Partnership Group has been made aware of the relevant requirements in such
Indemnification Agreement; and

(iii) No member of the Partnership Group shall take any actions or omit to act
in any manner that would (1) violate or cause a violation of any of Valero’s
obligations,

 

Schedule A – Page 1



--------------------------------------------------------------------------------

or a waiver or release of any third party’s obligations, under any
Indemnification Agreement, or (2) otherwise relieve a third party of any of its
legal obligations; in each case provided that the Partnership Group has been
made aware of the relevant obligations.

 

Schedule A – Page 2



--------------------------------------------------------------------------------

Schedule B

Other Indemnification

None.

 

Schedule B – Page 1



--------------------------------------------------------------------------------

Schedule C

General and Administrative Services

Administrative Fee

$9,252,500 per year

The Administrative Fee for the remainder of the 2014 fiscal year will be
prorated based on the number of days from the date of this Agreement to
December 31, 2014.

General and Administrative Services

Ad Valorem Tax Services

Accounting Services, including:

 

  •   Accounting Governance

 

  •   Corporate Accounting

 

  •   Internal and External Reporting

 

  •   Federal income tax services

 

  •   Operations Accounting

 

  •   State and local tax services

 

  •   Transactional tax services

Business Development

Corporate Aviation and Travel Services

Corporate Communications and Public Relations

Corporate Development

Data Processing and Information Technology Services

Engineering and Project Management

Executive Oversight

Financial Accounting and Reporting

Foreign Trade Zone Reporting and Accounting (if applicable)

Governmental Affairs

Group Accounting

Health, Safety & Environmental Services

Human Resources Services

Internal Audit

Legal, including:

 

  •   Acquisitions & Divestitures

 

  •   Commercial

 

  •   Corporate

 

  •   Environmental

 

  •   Labor & Employment

 

Schedule C – Page 1



--------------------------------------------------------------------------------

  •   Litigation support

 

  •   Procurement / General Contracting

 

  •   Regulatory

 

  •   Tariff Maintenance

Office Services, including:

 

  •   Clinic

 

  •   Health Club

 

  •   Mail Center/ Mail Services

 

  •   Office Space including building maintenance

 

  •   Security

Pipeline Control Center services*

Purchasing / Supply Chain Management

Records Management

Real Estate Management

Risk and Claims Management Services

Shareholder and Investor Relations

Treasury & Banking, including:

 

  •   Finance Services

 

  •   Cash Management

 

  •   Credit Services

 

* When performing operational services with respect to Partnership facilities,
personnel working in the Pipeline Control Center shall act at the direction of,
and be subject to exclusive supervision by, the General Partner (acting in its
capacity as the general partner of, and on behalf of, the Partnership)

 

Schedule C – Page 2



--------------------------------------------------------------------------------

Schedule D

ROFO Assets

Set forth below is a list of each ROFO Asset and the corresponding ROFO Asset
Owner. Please refer to the Registration Statement for a further description of
each ROFO Asset.

 

ROFO Asset

  

ROFO Asset Owner

Parkway Products Pipeline*    Valero Terminaling and Distribution Company
Hartford Crude Terminal    The Premcor Refining Group Inc. Fannett Storage
Facility    The Premcor Pipeline Co.

 

* As described in the Registration Statement, the Parkway Products Pipeline is
owned by a 50/50 joint venture between Valero Terminaling and Distribution
Company and Kinder Morgan. The right of first offer granted in Section 4.1
applies only to Valero Terminaling and Distribution Company’s 50% interest.

 

Schedule D – Page 1



--------------------------------------------------------------------------------

Schedule E

Certain ROFR Assets

Set forth below is a list of each ROFR Asset and the corresponding ROFR Asset
Owner.

 

ROFR Asset

  

ROFR Asset Owner

McKee Products System*†

   Valero Partners EP, LLC Memphis truck rack*    Valero Partners Memphis, LLC
Lucas Crude System*    Valero Partners Lucas, LLC McKee Crude System**    Valero
Partners North Texas, LLC Three Rivers Crude System**    Valero Partners South
Texas, LLC Wynnewood Products System**    Valero Partners Wynnewood, LLC

 

* Please refer to the Registration Statement for a further description of each
such ROFR Asset.

** Please refer to the Purchase and Sale Agreement, dated as of July 1, 2014, by
and among The Shamrock Pipe Line Corporation, Valero Plains Company LLC, VTDC,
Valero Partners North Texas, LLC, Valero Partners South Texas, LLC and OLLC for
a further description of the McKee Crude System and the Three Rivers Crude
System. The Wynnewood Products System means the assets and operations of Valero
Partners Wynnewood, LLC as of the Closing Date with respect to such Purchase and
Sale Agreement.

† As described in the Registration Statement, Valero Partners EP, LLC owns a
33 1⁄3% undivided interest in the McKee Products System, and the remainder of
the system is owned by NuStar. The right of first refusal granted in Section 5.1
applies only to Valero Partners EP, LLC’s 33 1⁄3% interest.

 

Schedule E – Page 1



--------------------------------------------------------------------------------

Schedule F

Valero Marks

 

Depiction

  Mark  

Goods/Services

   Status    Application
Number    Reg.
Number    Reg.
Date    Applicant

LOGO [g749291001.jpg]

  V Valero
Energy
Partners
LP &
Design   Storage, distribution, transportation, shipping and delivery of oil,
products derived from oil, renewable fuels such as ethanol and bio-diesel, and
other hydrocarbon-based products via pipelines, trucks, railcars, and marine
vessels (IC 39)    Application
– Intent to
Use, filing
date August 9,
2013    Serial
Number
86033483    Pending    Pending    Valero
Energy
Partners
GP LLC

VALERO

  VALERO
(word
mark)   Storage, distribution, transportation, shipping and delivery of oil,
products derived from oil, renewable fuels such as ethanol and bio-diesel, and
other hydrocarbon-based products via pipelines, trucks, railcars, and marine
vessels (IC 39)    Application
– Use in
commerce,
filing date
August 1, 2013    Serial
Number
86026506    4494828    3/11/14    Valero
Marketing
and Supply
Company

 

Schedule F – Page 1



--------------------------------------------------------------------------------

Depiction

   Mark   

Goods/Services

   Status    Application
Number    Reg.
Number    Reg.
Date    Applicant

LOGO [g749291002.jpg]

   V Valero
& Design    Storage, distribution, transportation, shipping and delivery of oil,
products derived from oil, renewable fuels such as ethanol and bio-diesel, and
other hydrocarbon-based products via pipelines, trucks, railcars, and marine
vessels (IC 39)    Application
– Use in
commerce,
filing date
August 7,
2013    Serial
Number
86031469    4494933    3/11/14    Valero
Marketing
and Supply
Company

LOGO [g749291003.jpg]

   V & Design    Storage, distribution, transportation, shipping and delivery of
oil, products derived from oil, renewable fuels such as ethanol and bio-diesel,
and other hydrocarbon-based products via pipelines, trucks, railcars, and marine
vessels (IC 39)    Application
– Use in
commerce,
filing date
August 5,
2013    Serial
Number
86028938    4494906    3/11/14    Valero
Marketing
and Supply
Company

 

Schedule F – Page 2



--------------------------------------------------------------------------------

Schedule G

Prefunded Projects

Install new meters and line balance on Collierville crude pipeline

Install New Tank Mixers on Tanks 78 & 79 at Collierville

Collierville to Memphis P/L Guard Rails

Collierville Pipeline Integration

Lucas Tank Mixer Upgrades

Lucas Terminal Spare Motor

Lucas Install tank overfill protection

Memphis Truck Rack Additive Blending Install

Memphis Truck Rack Upgrade Oil/Water Separator

Memphis SCADA Network Integration

West Memphis Barge Additive Injection System

West Memphis Install Lab Building

West Memphis Install concrete under barge and receipt manifolds

West Memphis Tank Level Integration

Install debris deflector on Shorthorn pipeline at MM5

 

Schedule G – Page 1



--------------------------------------------------------------------------------

Schedule H

Transaction Agreements and Applicable Terms

 

1. Contribution, Conveyance and Assumption Agreement, dated as of December 16,
2013, by and among the General Partner, the Partnership, Valero, OLLC, VTDC,
Premcor Pipeline, Premcor Refining and Valero Refining Company-Tennessee, L.L.C.

 

Closing Date

   Identification
Deadline      Environmental
De Minimis Loss      Environmental
Deductible      Right-of-Way
Deductible      Other Losses
Deductible  

December 16, 2013

     December 16, 2018       $ 10,000       $ 100,000       $ 200,000       $
200,000   

 

2. Purchase and Sale Agreement, dated as of July 1, 2014, by and among The
Shamrock Pipe Line Corporation, Valero Plains Company LLC, VTDC, Valero Partners
North Texas, LLC, Valero Partners South Texas, LLC and Valero Partners Operating
Co. LLC.

 

Closing Date

   Identification
Deadline      Environmental
De Minimis Loss      Environmental
Deductible      Right-of-Way
Deductible      Other Losses
Deductible  

July1, 2014

     July 1, 2019       $ 10,000       $ 100,000       $ 200,000       $ 200,000
  

 

Schedule H – Page 1



--------------------------------------------------------------------------------

Exhibit A

Form of Cover Page for Amendment and Restatement of

Schedules to Amended and Restated Omnibus Agreement

An Amended and Restated Omnibus Agreement was executed as of July 1, 2014 (the
“Amended and Restated Omnibus Agreement”), among Valero Energy Corporation,
Valero Marketing and Supply Company, Valero Partners Memphis, LLC, Valero
Terminaling and Distribution Company, The Premcor Refining Group Inc. The
Premcor Pipeline Co., Valero Energy Partners LP, Valero Energy Partners GP LLC,
Valero Partners Operating Co. LLC, Valero Partners EP, LLC, Valero Partners
Lucas, LLC, Valero Partners North Texas, LLC, Valero Partners South Texas, LLC
and Valero Partners Wynnewood, LLC. Capitalized terms not otherwise defined in
this document shall have the terms set forth in the Amended and Restated Omnibus
Agreement.

The Parties agree that, as of the date hereof, the Schedules are hereby amended
and restated in their entirety to be as attached hereto. Pursuant to
Section 8.12 of the Amended and Restated Omnibus Agreement, such amended and
restated Schedules shall replace the prior Schedules as of the date hereof and
shall be incorporated by reference into the Amended and Restated Omnibus
Agreement for all purposes. As amended hereby, the Amended and Restated Omnibus
Agreement is hereby ratified and affirmed and shall continue in full force and
effect.

[Remainder of page intentionally left blank.]

 

Exhibit A – Page 1